Citation Nr: 0627173	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  96-48 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of shell fragment wound, left lower back (buttocks) 
with left foot drop, Muscle Group (MG) XVII.

2.  Entitlement to service connection for degenerative disc 
disease, lumbar spine, claimed as secondary to shell fragment 
wound residuals of left lower back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in September 2004 for 
further development and is now ready for disposition.


FINDINGS OF FACT


1.  The veteran's shell fragment wound residuals of the left 
lower back (buttock) are currently manifested by subjective 
complaints of pain and weakness.  Current objective findings 
include muscle atrophy, decrease in motor power for abduction 
and adduction, antalgic gait, and slight foot drop.  Severe 
muscle damage to Muscle Group XVII is shown.

2.  The veteran is now in receipt of the maximum schedular 
evaluation for shell fragment wound residuals to the left 
buttocks under MG XVII, and this disability is not shown to 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.

3.  The weight of the evidence does not show a causal 
relationship between the veteran's service-connected shell 
fragment wounds of the left buttocks and degenerative disc 
disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but no more, for 
residuals of shell fragment wound, left lower back with left 
foot drop (MG XVII), have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.41, 4.44, 4.45, 4.55, 4.56, 4.71, 4.71a, 4.73, 
Diagnostic Code (DC) 5317 (2005).

2.  Degenerative disc disease, lumbar spine, is not 
proximately due to service-connected shell fragment wound 
residuals of left lower back.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to a Rating in Excess of 40 Percent for 
Residuals of Shell Fragment Wound, Left Lower Back with Left 
Foot Drop, MG XVII

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

Of note, during the pendency of the appeal, the rating 
criteria for muscle injuries were revised in July 1997.  
However, as the schedular ratings applicable to the veteran's 
left buttock injury essentially did not change as a result of 
these revisions and he was provided a copy of the new 
regulations, the Board finds that no prejudice will result by 
way of appellate review of the claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 
16-92 (July 24, 1992).  

Although the Board finds no substantive differences between 
the amended provisions of the Rating Schedule and the prior 
version with respect to the rating assigned to the veteran's 
left buttock disability, the amended provisions will be 
applied as "more favorable" in light of the revisions to 
the explanatory sections of the Rating Schedule.  See 
VAOPGCPREC 11-97, pp. 5-6 (March 25, 1997).

In rendering a determination on missile injuries, the 
analysis must start with a review of the extent of the 
original traumatic injury, and the course of the disability 
in the ensuing years.  In addition, § 4.55 provides that a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injury affects an entirely different function.  

Moreover, § 4.56 discusses factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  Briefly, a slight muscle disability is described as 
a simple wound of muscle without debridement or infection.  
History will be reported as superficial wound with brief 
treatment and return to duty.  Healing with good functional 
results.  

There will be no cardinal signs or symptoms of muscle 
disability.  Objective findings will include minimal scar, 
and no evidence of fascial defect, atrophy, or impaired 
tonus.  There will be no impairment of function or metallic 
fragments retained in muscle tissue.

Moderate disability of muscles is described as a through and 
through or deep penetrating wounds of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History will include 
evidence of in-service treatment for the wound.  

There will be a record of consistent complaint of one or more 
of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to other side.  

Moderately severe muscle disability is described at 38 C.F.R. 
§ 4.56 as being from through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  

History should include hospitalization for a prolonged period 
for treatment of wound.  Severe muscle disability is 
described at 38 C.F.R. § 4.56 as being from through and 
through or deep penetrating wounds due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection or sloughing of 
soft parts, intermuscular binding and scarring.  History 
should include hospitalization for a prolonged period for 
treatment of wound.  

In-Service Injury

Service medical records show that the veteran sustained shell 
fragment wounds to the lower back in May 1970.  The evidence 
does not reflect how the veteran sustained the injury; 
however, his DD214 does not show that he is the recipient of 
a Purple Heart.  Nonetheless, the wound was cleaned with 
Phisohex and Betadine and debrided but the fragments were not 
removed.  An X-ray of the pelvis showed a large metallic 
foreign body in the posterior pelvis in the deep soft tissue.  
He was instructed to return to the clinic in three days.  The 
evidence does not reflect nerve, muscle, or artery 
involvement.  

A follow-up note indicates that the wound was cleaned with 
Phisohex and peroxide and sutured.  Two days later, it was 
noted that the wound was not completely closed but there was 
no sign of infection.  Two more days later, the veteran was 
noted to have a fragment wound site in the right lower back 
but the stitches had come out.  He was instructed to have the 
dressing changed every two days to allow it to granulate.

The evidence does not show additional follow-up.  The next 
medical note in the sequence is dated in January 1971 and 
addressed another medical complaint.  It appears that the 
veteran returned to duty without any problems and remained in 
Vietnam an additional five months.  The service separation 
examination report dated in March 1971 showed a scar of the 
lumbar region but his spine and lower extremities were 
normal.  The evidence does not show any additional residuals 
related to a shell fragment wound to the lower back.  

Procedural History

The veteran filed a claim for entitlement to service 
connection for residuals of a shell fragment wound shortly 
after military discharge.  By rating decision dated in August 
1971, the RO granted service connection for shell fragment 
wound, left lower back, under DC 5317 for Muscle Group XVII 
and assigned a 20 percent rating.  A post-service X-ray 
report dated in February 1981 showed a "fairly large" 
metallic palate imbedded in the soft tissue of the back at 
the level of the right wing of the ileum, slightly over 7 
cms. in diameter.  The lumbar spine and pelvis were noted to 
be normal.  

A 20 percent rating was in effect until the veteran filed a 
claim for an increased rating in April 1994.  While the RO 
initially denied his claim, his disability rating was 
subsequently increased to 40 percent by rating decision dated 
in January 2004 for the entire time of appeal.

Muscle Ratings

Essentially, MG XVII is functionally responsible for 
extension of the hip, abduction of the thigh, elevation of 
opposite side of pelvis, tension of fascia lata and 
iliotibial band acting with MG XIV, postural support of the 
body steadying pelvis upon the head of the femur and condyles 
of femur on tibia.  The groups include the pelvic girdle 
group, gluteus maximus, gluteus medius, and gluteus minimus.  

Pursuant to DC 5317, injury to Muscle Group XVII, a 50 
percent evaluation will be assigned with a severe disability.  
A moderately severe disability warrants a 40 percent 
disability, and a moderate disability will be assigned a 20 
percent disability.  Finally, a 10 percent evaluation is 
assigned for slight disablement.  38 C.F.R. § 4.73, DC 5317 
(2005).

The threshold question is whether the evidence reflects a 
"severe" disability to MG XVII (50 percent rating).  While 
the veteran's initial wounds were consistent with no more 
than a moderate injury (a simple wound, superficial, brief 
treatment, return to duty, good healing, minimal scar, 
metallic fragments retained in muscle tissue in deep soft 
tissue, and debridement), he maintains that his disability 
has worsened over the years.  

At a personal hearing in April 1995, the veteran testified 
that his back problems had worsened over the past two years.  
He indicated that he was unable to work as a heavy equipment 
operator and was on light-duty at his employment.  He stated 
that his left leg was impaired and he was in danger of being 
terminated if he did not get a note from his doctor as to the 
need for light-duty.  He denied the need for more than an 
occasional Tylenol.  He related that he could only drive for 
an hour and had to stop, would walk 2-3 blocks before 
stopping, and needed to rest his back at work.

The veteran further testified that he sometimes had tingling, 
could not do as much around the house as he used to, did not 
participate in sports, had never been involved in an 
automobile accident, did not have muscle spasms or tightness, 
had episodes of incapacitating episodes with his back, had 
trouble getting comfortable in bed, and used a cane.  His 
wife testified that the veteran's condition was more limiting 
than it was 15 years ago, with it much worse over the 
previous year.  

In an April 1994 letter, the veteran's private osteopathic 
doctor reflected that the veteran's chronic pain had become 
progressively worse over the past five years.  He reflected 
that the diagnosis would be thoracic, lumbar, pelvic somatic 
dysfunction with severe degenerative joint disease.  The 
osteopathic doctor considered the severity of the veteran's 
disability to be "moderately severe," but noted that the 
prognosis would worsen with time.  

Moreover, in a December 1994 VA examination, undertaken 
shortly after the veteran filed the current claim, he related 
that he sustained a shell fragment wound to the lower back on 
the left muscular area, was helicoptered to the surgical unit 
where he underwent debridement, and was returned to duty 
approximately three weeks later.  He reported increasing 
lower back pain into the left leg.  

A physical examination revealed a shell fragment wound over 
the left gluteal musculature in the area of the left 
hemipelvis but the examiner noted that it appeared to be a 
superficial wound with a non-tender scar only 3 cm. in 
length.  The examiner indicated that there were no underlying 
abnormalities.  The veteran complained of tenderness over the 
left gluteal region and left quadratus lumborum area but an 
X-ray of the pelvis showed a small foreign body in the right 
sacrum which was otherwise normal.  

The clinical assessment included residuals of shell fragment 
wound, left gluteal region, probably involving subcutaneous 
tissue and perhaps the gluteus medius and/or maximus.  As the 
examiner did not believe that there was any bony involvement 
and characterized the wound as superficial, the Board finds 
that this medical evidence does not support the veteran's 
claim for a higher rating.  

However, in a January 1996 letter, the veteran's private 
osteopathic doctor related that the veteran continued to have 
"severe" dysfunction of MG XVII involving the gluteus 
maximus, gluteus medius, and gluteus minimus.  It was related 
that the veteran was unable to abduct his thigh, had 
difficulty with elevation of his pelvis to a moderate severe 
range, and had loss of left side postural support.  

The private osteopathic doctor further noted that the veteran 
had severe chronic lumbar dysfunction with limited range of 
motion, diminished deep tendon reflexes, and a herniated disc 
with radiculopathy.  This evidence supports the veteran's 
claim that the damage to MG XVII was "severe."

Next, in a November 2003 VA examination, the examiner noted 
that the veteran had "advanced" muscle weakness in all the 
muscles of the buttocks on the left, had decrease in motor 
power for abduction and adduction of the left thigh, had 
moderate quadriceps and hamstring weakness, limped on the 
left with an antalgic gait, had diminished pinprick on the 
left thigh, and exhibited an increase in paraspinous muscle 
tone on the left.  The examiner characterized the 
manifestations of the veteran's service-connected disability 
as increased muscle weakness of the left buttock, weakness of 
the left thigh, an antalgic gait, and foot drop.

VA outpatient treatment records and Social Security 
Administration records were reviewed which show on-going 
complaints associated with back pain, left numbness, and 
weakness.  

Taken together, and giving the veteran the benefit of the 
doubt, the characterization of the veteran's left buttock 
disability by the private osteopathic physician as 
"severe," and the most recent VA examiner's observation 
that the veteran demonstrated "advanced" muscle weakness, 
the Board finds that the veteran's shell fragment wound 
residuals more nearly approximate a 50 percent rating under 
DC 5317 for a "severe" impairment, the highest rating 
available under this diagnostic code.

As the veteran is now in receipt of the highest rating 
available under DC 5317, the Board has considered whether 
referral for an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.

After a review of the claims file, the facts of this case do 
not show that the veteran's shell fragment wound residuals 
have resulted in marked interference with the veteran's 
employment or require frequent periods of hospitalization, 
beyond that anticipated by the regulations.  While he 
maintains that he is unable to work due to a low back 
disability, it appears to be related to nonservice-connected 
degenerative disc disease, discussed below.

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  

In this case, the veteran has not shown in this case is that 
his service-connected shell fragment wound residuals have 
resulted in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, referral 
for extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

II.  Entitlement to Service Connection for Degenerative Disc 
Disease, Lumbar Spine, Claimed as Secondary to Shell Fragment 
Wound Residuals of Left Lower Back

The Board notes that the veteran has not claimed entitlement 
to service connection for degenerative disc disease on a 
direct service connection basis; rather, he asserts that he 
developed degenerative disc disease of the lumbar spine as a 
result of his service-connected shell fragment wound to the 
left buttocks.  As his left buttocks disability is service-
connected, he thus argues that degenerative disc disease 
should similarly be service-connected.  

In a December1994 VA examination, undertaken shortly after 
the veteran filed the current claim, he related that he 
sustained a shell fragment wound to the lower back on the 
left muscular area, was helicoptered to the surgical unit 
where he underwent debridement, and was returned to duty 
approximately three weeks later.  He reported increasing 
lower back pain into the left leg.  

An X-ray of the pelvis showed a small foreign body in the 
right sacrum but was otherwise normal.  Lumbosacral spine X-
rays showed mild rotoscoliosis, and mild degenerative joint 
disease of T-12, but were otherwise negative.  After a 
physical examination, the examiner related that the veteran 
had cervical, thoracic, and lumbar degenerative joint disease 
compatible with his age and unrelated to the shell fragment 
wound.  A February 1997 X-ray of the lumbar spine showed mild 
degenerative arthritic changes of the lumbar spine.  

In a November 1997 VA examination, the veteran reported a 
history of shrapnel wound and current pain and weakness.  
After a physical examination, the examiner related that it 
was unlikely that shrapnel traversed near neural structures 
such as to cause the veteran's symptoms.  He opined that the 
shrapnel in the sacro-iliac area could not be responsible for 
degenerative changes in the cervical, dorsal, or lumbar 
spine.  

The examiner stressed that the veteran did well after the 
initial injury and for years later as a truck driver and 
there was no evidence to indicate that the shrapnel wound 
caused some unusual late neural problem.  The examiner noted 
that the weakness found on physical examination and reduced 
reflexes found on physical examination were not back up by 
electrical evidence of neuropathy.  He concluded that he did 
not believe that the shrapnel wound caused the veteran's 
present problems and that his leg weakness was from some 
other as yet undetermined cause.

An EMG consultation in November 1997 revealed that the 
veteran had a herniated disc two years previously.  After 
undergoing an EMG, the examining physician related that the 
veteran had a distant history of shrapnel injury with 
complaints of weakness and pain.  The examiner noted that the 
history of weakness was not consistent with the gait pattern 
and that there was no evidence of peripheral neuropathy.  An 
EMG reportedly was not optimal due to inconsistent effort but 
the examiner concluded that there was no evidence to suggest 
acute or chronic radiculopathy.  

In a November 2003 VA examination, the examiner was asked to 
address whether the veteran's degenerative disc disease was 
related to the prior shell fragment wound of the left 
buttocks.  He answered in the negative and responded that 
"it [was] less likely than not that the difficulty with the 
left buttocks injury is temporally or proximally related to 
the degenerative disk disease of the lumbar spine."  He 
further noted that the degenerative disc disease was not 
thought to be a consequence of the injury to the left 
buttocks.  He stressed that the time frame between the 
service-connected problem and the degenerative disc disease 
was approximately 25 years, and that it was felt to be an 
evolutionary degenerative problem unrelated to his initial 
buttocks injury.

In this case, the Board places significant probative value on 
the three VA examinations, which concluded that the veteran's 
degenerative disc disease was not related to shell fragment 
wound residuals of the buttocks.  First, these three 
examinations focused directly on the issue under appeal; that 
is, whether a diagnosis of degenerative disc disease was 
related to the veteran's service-connected shell fragment 
wound residuals.  Therefore, the Board places great weight on 
the medical opinions specifically addressing the issue now 
before it.  

Next, the Board finds the medical opinions from the three 
examinations compelling because all the examiners concluded 
independently that the veteran's symptoms were, in fact, not 
related to degenerative disc disease.  Moreover, the 
examiners reviewed the entire claims file and the veteran's 
past medical history prior to rendering their opinions.  In 
addition, the November 2003 examiner specifically attributed 
certain symptoms to the veteran's service-connected shell 
fragment wound as distinguished from his nonservice-connected 
degenerative disc disease.  Accordingly, the Board relies 
significantly on these examinations and assigns them a 
greater probative weight. 

In support of his claim, the veteran submitted nearly 
identical July 2001 and April 2002 letters from a private 
physician (Dr. A.) who indicated that the veteran's 
degenerative changes were directly related to his initial war 
injury.  He maintained that any injury to a distal joint 
caused stress on the more proximal joints and over time can 
cause deterioration and destruction of these joints as well.  

Further, in an August 2004 letter, another private physician, 
Dr. W., reflected that the veteran's degenerative disc 
disease, low back pain, and left leg pain were directly 
related to the veteran's initial shrapnel injury that he 
suffered during Vietnam.

Nonetheless, the Board places less probative value to the 
private medical statements.  First, there is no indication 
that the private physicians had reviewed the veteran's claims 
file prior to rendering their opinions.  Next, the private 
medical statements were cursory, lacked in detail, and were 
essentially unsupported by the medical evidence.  

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements and personal hearing 
testimony, and the private and VA medical opinions, in light 
of the applicable law and finds that equipoise is not shown 
and the benefit of the doubt rule does not apply.  
Specifically, the Board finds particularly probative the VA 
examinations and opinions because the examiners had access to 
the veteran's entire record, and specifically address the 
issue on appeal.  As the weight of the evidence is against a 
finding that degenerative disc disease is due to shell 
fragment wound residuals of the buttocks, the claim for 
secondary service connection is denied. 

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in April 2003 and November 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in June 2003, January 2004, and April 2006.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a personal hearing at the RO in April 1995.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in December 1994, 
November 1997, and November 2003.  

With respect to the claim for an increased rating, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim.  In addition, 
he was provided with notice of the type of evidence necessary 
to establish an effective date for the disabilities on appeal 
by correspondence dated in March 2006.  As the claim for an 
increased rating has been granted, the RO will assign the 
effective date and so notify the veteran.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  At this juncture, no 
further notification to the veteran is needed.  If he 
disagrees with the effective date established, he can 
challenge the effective date at the RO.  

With respect to the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot as the claim has been 
denied.  Id.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA.


ORDER

A 50 percent disability rating, but no more, for residuals of 
shell fragment wound, left lower back with left foot drop, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

The claim for entitlement to service connection for 
degenerative disc disease, lumbar spine, claimed as secondary 
to shell fragment wound residuals of left lower back, is 
denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


